'OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
El elemento esencial de una sentencia es el poder' de ejecutarla. Por tanto, aunque he tomado parte en decisiones que resuelven que la ejecución de una sentencia se suspende *967cuando se interpone nn recurso de apelación, siempre be tenido serias dudas de si las disposiciones del Código de Enjuiciamiento Civil que suspenden los efectos de una sen-tencia sin que se preste fianza o se dé una garantía, equivalen a un debido procedimiento de ley. Habiendo tenido estas dudas, aun cuando se interponga la apelación, no puedo quedar convencido de que un litigante victorioso tenga que esperar para ejecutar su sentencia basta que baya trans-currido el término para apelar. Aunque la ley en este caso expresamente dice que se expedirá la orden de ejecución des-pués de transcurrido el término para apelar, por sus propios términos no probibe que se expida la orden de ejecución cuando tal apelación no ba sido interpuesta. Debería existir siempre el derecho a ejecutar la sentencia basta tanto la parte perdidosa hiciera realmente imposible que la parte victoriosa pudiera ejecutarla. La idea que tengo es que el litigante victorioso siempre puede ejecutar la sentencia con sujeción a cualquier consecuencia que pudiera surgir si la parte vencida apela. Es ésta la razón por la cual existe el recurso de Audita querela. Véase 6 C. J. 850, et seq.